Case 0:19-cv-62777-DPG Document 1 Entered on FLSD Docket 11/06/2019 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

 OJ COMMERCE LLC                               Case No: 0:19cv62777
      Plaintiff
 v.

 STANDARD SALES, INC
       Defendant
 __________________________/

                                           COMPLAINT

        Plaintiffs, OJ Commerce, LLC (“OJC”) hereby brings this action for damages and other

 relief against Defendant STANDARD SALES, INC (“SS”) for violation of the Lanham Act, and

 related Florida State claims, and states the following:

                                             PARTIES

     1. Plaintiff OJC is a Delaware limited liability company with its principal place of business

 in Broward County, Florida. OJC’s single member resides in Florida. OJC is an online retailer

 which is engaged in interstate commerce, and also sells consumer goods on the Amazon

 marketplace.

     2. Defendant SS is a California Corporation, with its principal place of business in Los

 Angeles, California, and is also doing business under the name “Stansport” or “Stansport Inc”.

 SS is a wholesale manufacturer or distributor, and also sells consumer camping goods to

 Amazon.

                                 JURISDICTION AND VENUE

     3. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331,

 as its a federal action based on a violation of 15 U.S.C. § 1125, and this Court has supplemental



                                            Page # 1 of 7
Case 0:19-cv-62777-DPG Document 1 Entered on FLSD Docket 11/06/2019 Page 2 of 7



 jurisdiction over the related Florida State claims, pursuant to 28 U.S.C § 1367 as they arise from

 the same case or controversy as the federal claims.

     4. This Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

 1332, as the parties are completely diverse in citizenship and the amount in controversy exceeds

 $75,000.

     5. This Court has personal jurisdiction over Defendant SS pursuant to Fla. Stat. § 48.193, as

 SS ​committed an intentional tortious act within this State.

     6. Venue is proper in this district under 28 U.S.C. § 1391(b)(2), because a substantial part of

 the events or omissions giving rise to the claim occurred in this district.

                                            INTRODUCTION

     7. Amazon is the largest online marketplace for consumer goods, and retailers compete for

 customers by providing competitive pricing, and quality services. Amazon allows multiple

 sellers to sell the same item, having different prices and services. Such fair competition is

 conducive to a healthy marketplace, where the consumer is the ultimate beneficiary, getting the

 best price and highest level of service.

     8. Defendant SS wants to eliminate competition, and distribute its products exclusively to

 Amazon.     To accomplish that goal, SS resorted to an illegal path of making malicious

 accusations against OJC, and filing false counterfeit claims on Amazon sellers, in an effort to

 remove them from the Amazon marketplace entirely.

     9. OJC is a local South Florida business, whose success heavily relies on selling its products

 online and on the Amazon marketplace.            Defendant SS is well aware of Amazon’s strict

 intellectual property policies, and the devastating ramifications such false counterfeit claims may



                                              Page # 2 of 7
Case 0:19-cv-62777-DPG Document 1 Entered on FLSD Docket 11/06/2019 Page 3 of 7



 have on OJC. Such false claims can destroy OJC’s entire business by completely eliminating all

 of its selling privileges on the Amazon marketplace. Yet SS chose a malevolent path of mayhem

 and destruction, and resorted to use all means necessary to remove sellers from the Amazon

 marketplace, including willful tortious conduct.

                              FACTS COMMON TO ALL COUNTS

     10.     OJC sells a large number of consumer goods, including a product named Enamel

 Camping Tableware Set, 24-Piece, Blue. (the “Camping Tableware”).

     11.     OJC receives all of its inventory for the Camping Tableware from its authorized

 distributors, and sells only authentic Camping Tableware.

     12.     One of the marketplaces OJC sells its Camping Tableware, is on www.amazon.com,

 the Amazon marketplace website.

     13.     Defendant SS is a wholesale manufacturer and distributor of Camping Tableware,

 and also sells consumer camping goods to Amazon.

     14.     Amazon has established a strict anti-counterfeiting policy, whereby any product that

 is reported as counterfeit is immediately removed from the Amazon marketplace, and adds a

 negative flag on the seller’s account, as a counterfeit seller.

     15.     As part of Amazon’s anti-counterfeiting policy, a seller that receives claims of

 selling counterfeit merchandise, ultimately results in such seller’s loss of selling privileges, and

 its funds being withheld.

     16.     On October 30, 2019, Defendant SS filed a claim with Amazon against OJC,

 alleging that the Camping Tableware it sells on the Amazon marketplace is counterfeit. A copy

 of the complaint is hereby attached as Exhibit A. (the “Counterfeit Claim”).



                                             Page # 3 of 7
Case 0:19-cv-62777-DPG Document 1 Entered on FLSD Docket 11/06/2019 Page 4 of 7



      17.     Defendant SS’s Counterfeit Claim is false, as OJC’s Camping Tableware is

 legitimate, authentic, and not counterfeit.

      18.     Immediately after the false Counterfeit Claim was filed, OJC sent a notice to SS

 advising that its claim is false, and asked for an immediate retraction, but SS refused such

 retraction. A copy of the demand letter is hereby attached as Exhibit B.

      19.     Defendant SS opened the Counterfeit Claim with the full knowledge that its

 allegations are false, but did so in order to remove OJC as a seller on the Amazon marketplace,

 and sell the item exclusively to Amazon without any competition.

      20.     As a result of Defendant SS’s false Counterfeit Claim, Amazon immediately

 removed OJC’s Camping Tableware from the Amazon marketplace, and flagged OJC as a

 counterfeit seller.

      21.     Defendant SS’s false Counterfeit Claim put OJC at a significant risk that its selling

 privileges on the Amazon marketplace will be lost, and its funds withheld by Amazon.

      22.     Defendant SS’s false Counterfeit Claim caused significant harm to OJC’s business

 reputation and goodwill, as consumers and vendors alike refuse to do business with a counterfeit

 retailer.

      23.     Plaintiff retained the undersigned counsel, and has agreed to pay its reasonable

 attorney’s fees.

                    COUNT I - Violation of the Lanham Act (15 U.S.C. § 1125)

      24.     Plaintiffs repeats and reallege paragraphs 1 through 23, as it fully set forth herein.

      25.     Defendant SS made a false statement of fact, by filing the Counterfeit Claim with

 Amazon.



                                               Page # 4 of 7
Case 0:19-cv-62777-DPG Document 1 Entered on FLSD Docket 11/06/2019 Page 5 of 7



     26.     The Counterfeit Claim was done as part of commercial promotion of Defendant SS’s

 Camping Tableware sales on the Amazon marketplace, and to prevent consumers from

 purchasing OJC’s Camping Tableware on the Amazon marketplace.

     27.     Furthermore, Amazon as the marketplace facilitator, acts as the gatekeeper of

 authentic products to the consumer to remove all counterfeit items from its marketplace, and

 therefore the Counterfeit Claim was directed and targeted towards all of Amazon’s consumers.

     28.     The Counterfeit Claim actually deceived Amazon into believing that OJC’s Camping

 Tableware is counterfeit, as Amazon removed the Camping Tableware from its marketplace.

     29.     Defendant SS’s actions were conducted within the realm of interstate commerce, as

 the Amazon marketplace consumers are spread across the entire continental United States.

     30.     Defendant SS’s false Counterfeit Claim actually caused monetary harm to OJC.

        WHEREFORE, Plaintiff OJC seeks monetary damages, SS’s actual profits from its

 wrongful actions, the costs of the action, reasonable attorney’s fees, pursuant to 15 U.S.C.

 § 1117(a); and injunctive relief against SS in the form of a retraction of its false Counterfeit

 Claim with Amazon, and enjoin SS from filing any false claims against OJC, pursuant to 28

 U.S.C. § 2201(a).

                                     COUNT II - Defamation

     31.     Plaintiffs repeats and reallege paragraphs 1 through 23, as it fully set forth herein.

     32.     Defendant SS disseminated false and defamatory Claim against OJC, namely that it

 sells a counterfeit Camping Tableware.

     33.     Such defamatory statement was made towards a third party, Amazon, without any

 privilege or other valid reason.



                                            Page # 5 of 7
Case 0:19-cv-62777-DPG Document 1 Entered on FLSD Docket 11/06/2019 Page 6 of 7



      34.      Defendant SS knowingly made the false statement with reckless disregard for the

 truth.

      35.      Defendant SS’s publication of the Counterfeit Claim caused monetary harm to OJC.

          WHEREFORE, Plaintiff OJC seeks damages, special damages, consequential damages,

 punitive damages, together with court costs, interest, and any other relief this Court deems just

 and proper.

                  COUNT III - Tortious Interference with Business Relationship

      36.      Plaintiff repeats and reallege paragraphs 1 through 23, as it fully set forth herein.

      37.      Plaintiff has a business relationship with Amazon, whereby OJC lists its products on

 the Amazon marketplace for sale to the public at large, in return for a commission paid to

 Amazon.

      38.      Defendant SS knew of the business relationship, and specifically targeted that

 business relationship when it opened the false Counterfeit Claim with Amazon against OJC.

      39.      Defendant SS intentionally and unjustly interfered with OJC’s Amazon business

 relationship for its personal gain, in order to gain an unfair competitive advantage on the

 Amazon marketplace.

      40.      Defendant SS’s tortious interference caused monetary harm to OJC.

      41.      WHEREFORE, Plaintiff OJC seeks damages, special damages, consequential

 damages, punitive damages, together with court costs, interest, and any other relief this Court

 deems just and proper.

   COUNT IV - Florida Deceptive and Unfair Trade Practices (Fla. Stat. § 501.201 et seq.)

      42.      Plaintiff repeats and reallege paragraphs 1 through 23, as it fully set forth herein.



                                              Page # 6 of 7
Case 0:19-cv-62777-DPG Document 1 Entered on FLSD Docket 11/06/2019 Page 7 of 7



     43.     Defendant SS’s false Counterfeit Claim against OJC with Amazon is an unfair trade

 practice.

     44.     Defendant SS’s false Counterfeit Claim was performed within SS’s course of trade

 or commerce.

     45.     Defendant SS’s unfair trade practice caused monetary harm to OJC.

        WHEREFORE, Plaintiff OJC seeks monetary damages, the costs of the action, and

 reasonable attorney’s fees, injunctive relief against SS in the form of a retraction of its false

 Counterfeit Claim with Amazon, and enjoin SS from filing any false claims against OJC,

 pursuant to Fla. Stat. § 501.211.

  PLAINTIFF DEMANDS A TRIAL BY JURY FOR ALL ISSUES TRIABLE BY RIGHT

 Dated: November 6, 2019.

                                      Respectfully submitted,

                                      Shlomo Y. Hecht, P.A.
                                      3076 N Commerce Parkway
                                      Miramar, FL 33025
                                      Phone: 954-861-0025
                                      Fax: 615-413-6404

                                      By: /s/ ​Shlomo Y Hecht
                                      Florida State Bar No.: 127144
                                      Email: sam@hechtlawpa.com
                                      Attorney for Plaintiff




                                          Page # 7 of 7
